Exhibit 10.19.1 EMPLOYMENT AGREEMENT This Employment Agreement ( “Agreement” ) is made and entered into as of this 2nd day of July, 2014, by and between FutureFuel Chemical Company, a Delaware corporation ( “Company” ) and Paul M. Flynn, an individual resident of Missouri ( “Flynn” ), with Company and Flynn referred to collectively herein as the “Parties” and individually as a “Party” . Recitals A.Company is a manufacturer of premium biofuels and custom and specialty organic chemicals from its facility in Batesville, Arkansas. Company has its corporate headquarters in Clayton, Missouri. B.Flynn is a global business executive with 25 years of international experience in over 30 countries in the chemistry and biotech industry. The Parties acknowledge that Flynn is foregoing lucrative current employment and potential career advancement with his current employer in order to take a position with Company and the compensatory provisions of this Agreement are designed in part to recognize such circumstances. C.The Parties have agreed that Company shall employ Flynn as its Executive Vice President of Business and Marketing, responsible for leading business operations and marketing for Company, all on the terms and conditions set forth herein. Agreement The premises having been considered and with acknowledgment of the mutual promises and of other good and valuable consideration herein contained, the Parties, intending to be legally bound, hereby agree as follows: 1. Duties of Employment. Flynn shall perform his duties as Executive Vice President of Business and Marketing of Company, reporting directly to Company’s chief executive officer, currently Paul A. Novelly. Flynn will devote his entire business time and attention to this position with Company and will perform such duties as may be required of him. Flynn shall not, without the prior written consent of Company, directly or indirectly, render services of a business or professional nature to any other person or firm during the term of this Agreement. 2. Term of Employment. Company shall employ Flynn as its Executive Vice President of Business and Marketing commencing on August 1, 2014 through July31, 2015 (the “Initial Term” ). This Agreement may not be terminated during the Initial Term except for Flynn’s death or disability (as defined below); discharge of Flynn by Company for Cause (as defined below); Flynn’s resignation for Good Reason (as defined below) or the consummation of a transaction resulting in a Change of Control (as defined below). Following the Initial Term, this Agreement automatically renews itself for successive one year periods (each a “ Renewal Term ”) unless either Party notifies the other in writing at least 90 days prior to expiration of the Initial Term or the then current Renewal Term, as applicable, of its intent to terminate this Agreement, in which event this Agreement terminates at the end of the Initial Term or such Renewal Term, as applicable. 3. Compensation . Base Salary. For all services rendered by Flynn while employed under this Agreement, Flynn shall be paid a base salary of $208,000 per year ( “Base Salary” ), annualized, effective August1, 2014, and paid pursuant to Company’s payroll schedule for salaried employees. Flynn’s Base Salary shall be reviewed by Company on an annual basis for possible increases per the normal course of Company’s business. Company reviews management compensation on an annual basis near the end of each calendar year. Accordingly, the first annual review of Flynn’s Base Salary shall occur during 2015. Any increase in Flynn’s Base Salary shall not serve to limit or reduce any other financial obligation of Company to Flynn under this Agreement. Flynn’s Base Salary shall not be materially reduced after any such increase, except as otherwise permitted under Section5.7(ii) below. Annual Cash Bonus. In addition to Base Salary, Company shall pay Flynn an annual cash bonus ( “Annual Cash Bonus” ), which for 2014 will be a minimum of $92,000.00 (Ninety Two Thousand Dollars) prorated over the number of months employed in calendar year 2014. Payment of any Annual Cash Bonus shall be made by no later than the end of the first quarter of the year following the year in which such Annual Cash Bonus accrued. After the Initial Term, Flynn shall be paid an Annual Cash Bonus in the minimum amount of $92,000, with any amount in excess thereof to be determined by Company in the normal course of its business. In the event of Flynn’s death or disability (each as defined herein) during the term of this Agreement, Flynn’s Annual Cash Bonus for the year of his death or disability shall be deemed earned monthly on a prorated basis through the date of his death or disability and such prorated amount shall be paid to Flynn, his estate or legal representative within 30 days following the date of death or disability. Equity Compensation. Upon final execution of this Agreement by the Parties, Company shall make an immediate grant to Flynn of 125,000 shares of FutureFuel Corp. common stock (the “Restricted Shares” ). The grant of Restricted Shares is long term incentive compensation to Flynn, with the following vesting schedule to apply: Upon Flynn’s commencement of employment on August1, 2014, he will be vested on that day with 25,000 Restricted Shares; If this Agreement has not earlier terminated, then upon Flynn’s one year anniversary of employment with Company, he will vest in another 25,000 Restricted Shares; If this Agreement has not earlier terminated, then upon Flynn’s second anniversary of employment with Company, he will vest in another 25,000 Restricted Shares; If this Agreement has not earlier terminated, then upon Flynn’s three year anniversary of employment with Company, he will vest in another 25,000 Restricted Shares; and 2 If this Agreement has not earlier terminated, then upon Flynn’s four year anniversary of employment with Company, he will vest in the final 25,000 Restricted Shares; provided further, however, that (i)all 125,000 Restricted Shares shall be eligible for voting and dividend payments prior to vesting, and (ii)upon Flynn’s death or disability during the term of this Agreement, all 125,000 Restricted Shares shall vest automatically. 401(k) Plan. During the term of this Agreement, Flynn shall be eligible to participate in Company’s 401(k) defined contribution plan (the “401(k) Plan” ) on the same terms and conditions applicable to all full-time employees of Company. The 401(k) Plan currently requires 1,000 Hours of Service, as that term is defined in the 401(k) Plan, to the Company prior to the employee being eligible to participate and provides that Company will match 100% of the employee’s elective deferrals up to 6% of the employee’s eligible compensation, subject in all cases to IRS limitations and regulations. Because Flynn is not immediately eligible to participate in the 401(k) Plan, Company, at its own discretion, may increase Flynn’s Annual Cash Bonus as consideration for such circumstance. 4. Work Location. Flynn’s primary office location shall be in Clayton, Missouri. Flynn shall spend approximately 50% of his time in target travel to Batesville, AR, as well as to customer locations and industry-related trade shows and events. Company shall reimburse Flynn for all reasonably incurred travel and accommodation expenses to Batesville, AR and other locations necessitated by the carrying out of his duties as Executive Vice President of Business and Marketing. In addition, Flynn shall be provided regular access to a corporate aircraft provided by Company at its expense for Flynn’s travel to Batesville, in each case upon prior approval by Company’s Chief Executive Officer. Flynn’s employment with Company shall not be contingent at any time on any requirement that he relocate to Batesville, AR. 5. Termination and Change of Control. Termination for Cause . Company may terminate this Agreement, in its sole discretion, at any time “for cause,” the grounds for which are defined in Section5.2 below. In the case of termination for cause, Company shall have no obligation to Flynn for salary, bonus, or other compensation or any other form of benefits under this Agreement except for: (i)Base Salary earned prior to the effective date of termination, (ii)vested benefits Flynn has accrued under the 401(k) Plan or other ERISA plans provided by Company to all its employees, or (iii)other benefits mandated under state or federal law for terminated employees (such as COBRA health benefits). In the case of termination for cause, Company shall reimburse Flynn for all appropriately documented expenses incurred by Flynn prior to the termination date that are otherwise reimbursable to Flynn under this Agreement or Company policy. Upon any termination for cause, any unvested Restricted Shares shall lapse and Flynn shall have no further rights or privileges with respect thereto. 3 Definition of Cause. “Cause” means (i)the willful and intentional failure of Flynn to perform substantially his duties with Company (other than such failure resulting from incapacity due to physical or mental illness or following Flynn’s delivery of a Notice of Termination for Good Reason) after a written demand for substantial performance is delivered to Flynn by Company’s Chief Executive Officer or Board of Directors that specifically identifies the manner in which Company believes Flynn has so willfully or intentionally failed to perform, (ii)having willfully committed fraud or otherwise acting in a willful and intentional manner to harm the Company, (iii)committing a felony crime, (iv)engaging in gross misconduct that is materially and demonstrably injurious to Company, or (v)willful violation by Flynn of the provisions of Section8 below. Definition of Willful. For purposes of this Agreement, no act, or failure to act, on the part of Flynn shall be considered “willful” unless it is done, or omitted to be done, by him in intentional bad faith or without reasonable belief that his conduct was in the best interests of Company. Automatic Termination for Death or Disability; Payments on Death. Flynn’s employment with Company and this Agreement shall terminate automatically upon Flynn’s death or “disability” (as defined immediately below). Upon Flynn’s death, the following payments shall be made by Company to Flynn’s estate or legal representative, payable within thirty(30) days after the date of death: (i)accrued but unpaid Base Salary through the date of death, (ii)Flynn’s accrued unpaid vacation pay through the date of death in accordance with standard Company policy, and (iii)Annual Cash Bonus payable pursuant to Section3.2 above. Additionally, Company promptly shall cause any remaining unvested Restricted Shares under Section3.3 above to be tendered to Flynn’s estate or personal representative. Definition of Disability. “Disability” means Flynn’s permanent inability to perform the essential functions of his job because of mental or physical impairment, illness or injury for a period in excess of (i)ninety(90) consecutive days, or (ii)one hundred eighty (180) non-consecutive days in any twelve (12) month period, confirmed by the written statement of a licensed and practicing physician in the State of Missouri, or Flynn’s condition entitles him to permanent disability benefits under any long term disability insurance or benefit plan provided by Company; subject in each case, however, to any obligation of the Company to provide reasonable accommodation to Flynn as a result of such disability pursuant to the Americans with Disabilities Act (ADA) or any similar state statute. Payments upon Disability. Upon Flynn’s disability, the following payments shall be made by Company to Flynn or Flynn’s legal representative, as applicable, payable within thirty(30) days after the date of disability: (i)accrued but unpaid Base Salary through the date of disability, (ii)Flynn’s accrued unpaid vacation pay through the date of disability, if any, and (iii)Annual Cash Bonus payable pursuant to Section3.2 above. Additionally, Company promptly shall cause any remaining unvested Restricted Shares under Section3.3 above to be tendered to Flynn or his legal representative, as applicable. 4 Definition of Good Reason. “Good Reason” means Flynn’s resignation of employment with Company as a result of one or more of the following reasons: (i)the assignment to Flynn of duties materially inconsistent with Flynn’s position as Executive Vice President of Business and Marketing, or materially inconsistent with applicable laws, or which constitute a material diminution in Flynn’s position, authority, responsibilities or duties; (ii)Company materially reduces Flynn’s Base Salary or the benefits provided by Company and/or its subsidiaries to Flynn, other than any such reduction that affects, or that is similar to a change in benefits that affects, all other similarly situated executives of Company; or (iii)a material breach by Company of its obligations under this Agreement. Notice of Termination for Good Reason. There can be no resignation by Flynn for Good Reason unless Flynn promptly delivers to Company written notice of his resignation for Good Reason after the occurrence of any such event. Such resignation by Flynn will not be effective until the 30th day following Company’s receipt of such written notice and such resignation shall not be deemed to be for “Good Reason” hereunder unless the circumstance giving rise to Flynn’s resignation remains uncured by Company at the end of such 30-day period. Flynn’s delivery of a notice of termination for Good Reason shall not affect Flynn’s entitlement to severance payments, including but not limited to, Base Salary, Annual Cash Bonuses, Restricted Stock, 401(k) plan or other benefits provided hereunder upon a termination of employment for Good Reason. Voluntary Resignation. Notwithstanding anything to the contrary herein, Flynn at any time voluntarily may resign his employment with Company without Good Reason by providing sixty (60) days prior written notice to Company ( “Voluntary Resignation” ). In the event of Flynn’s Voluntary Resignation, Company shall have no obligation to Flynn for salary, bonus, or other compensation or any other form of benefits under this Agreement except for: (i)Base Salary earned prior to the effective date of such resignation, (ii)vested benefits Flynn has accrued under the 401(k) Plan or other ERISA plans provided by Company to all its employees, or (iii)other benefits mandated under state or federal law for terminated employees (such as COBRA health benefits). In the case of Flynn’s Voluntary Resignation, Company shall reimburse Flynn for all appropriately documented expenses incurred by Flynn prior to the termination date that are otherwise reimbursable to Flynn under this Agreement or Company policy. Upon the effective date of Voluntary Resignation, any unvested Restricted Shares shall lapse and Flynn shall have no further rights or privileges with respect thereto. Change of Control For purposes of this Agreement, “Change of Control” of the Company shall be deemed to have occurred at such time during the term of this Agreement or within any period of nine(9) months following a Company Voluntary Termination (as defined in Section5.12 below) as: (i) Change in Ownership : any person, entity, entities or group of persons (a “Person” ), other than (a)the current owners of Company, (b)Apex Oil Company, Inc., a Missouri corporation ( “Apex” ), or (c)any Person controlling, controlled by or under common control with Apex, including without limitation Paul A. Novelly ( “Novelly” ), Novelly’s family members or any trust created by or for the benefit of Novelly or his family members (collectively, “Permitted Owners” ), is or becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of voting securities of Company representing more than 50% of Company’s outstanding voting securities or rights to acquire such securities, whether by agreement, merger or otherwise; or (ii) Sale : any sale, lease, exchange or other transfer (in one transaction or a series of transactions) of all or substantially all of the assets of Company other than to Permitted Owners; or (iii) Liquidation : a plan of complete liquidation or dissolution of Company or an agreement for the complete liquidation or dissolution of Company is approved and completed. 5 Change of Control; Minimum Value. In the event of a Change of Control, Flynn immediately and automatically shall be vested in and entitled to all 125,000 of the Restricted Shares; provided, however, that if upon the occurrence of a Change of Control (i)the value of the Restricted Shares is not equal to or greater than Two Million Five Hundred Thousand Dollars ($2,500,000) ( “Minimum Value” ), or (ii)the value of the rights to payment, equity securities or consideration to which Flynn will be entitled to receive on account of the Restricted Securities as a result of completion of the transaction precipitating the Change of Control is not equal to or greater than the Minimum Value, then Company promptly shall pay immediately to Flynn the amount of any such shortfall by company check or wire transfer to an account designated by Flynn. Company Voluntary Termination. Company voluntarily may terminate this Agreement (i)by written notice to Flynn at least 90 days prior to expiration of the Initial Term or any Renewal Term as specified in Section2 above, in which case the termination of employment will be effective as of the last day of the Initial Term or Renewal Term, as applicable, or (ii)by written notice to Flynn of the Company’s voluntary termination without cause at any time after the end of the Initial Term, in which case the termination of Flynn’s employment will be effective immediately upon notice (each, a “Company Voluntary Termination” ). Payments by Company in the event of such termination are specified in Section6 immediately below. 6. Severance Benefits. In the event of termination of this Agreement either (i)by a Company Voluntary Termination, or (ii)by Flynn with Good Reason at any time during the term of this Agreement, (either, a “Selective Termination” ), Flynn shall receive severance benefits as described below in this Section6, with the intent to provide Flynn a reasonable degree of economic security for a career transition. Selective Termination by Company. In the event of a Company Voluntary Termination, Flynn shall be entitled to immediate vesting of 50% of the balance of unvested Restricted Shares existing at the time of termination without any restrictions and Company shall cause such designated portion of the unvested Restricted Shares to be immediately tendered to Flynn. In addition, upon the occurrence of a Company Voluntary Termination, Flynn will continue to receive his Base Salary described in Section3above for a period of six (6)months immediately following any such termination (the “Severance Period” ). If Flynn is eligible for and elects to receive continuation group health coverage mandated by Section4980B of the Internal Revenue Code or similar state laws ( “COBRA” ) during the Severance Period, Flynn shall be responsible for paying the COBRA premiums, provided that Company shall reimburse Flynn for the amount of such COBRA premiums. 6 Selective Termination by Flynn for Good Reason. For Selective Termination by Flynn for Good Reason, Flynn shall be entitled to immediate vesting of all 125,000 of the Restricted Shares, without any restrictions and Company shall cause any previously unvested Restricted Shares to be immediately tendered to Flynn. In addition, upon the occurrence of a Selective Termination by Flynn for Good Reason, Flynn will continue to receive his Base Salary for a six (6)month Severance Period. If Flynn is eligible for and elects to receive COBRA benefits during such Severance Period, Flynn shall be responsible for paying the COBRA premiums, provided that Company shall reimburse Flynn for the amount of such COBRA premiums. Termination by Flynn at End of Initial Term or Renewal Term . If Flynn should elect to terminate this Agreement at the end of any Initial Term or Renewal Term by providing notice in writing as required in Section 2 herein (except in the case of a Termination for Good Reason, Death or Disability), Company shall have no obligation to Flynn for salary, bonus, or other compensation or any other form of benefits under this Agreement except for: (i)Base Salary earned prior to the effective date of such termination, (ii)vested benefits Flynn has accrued under the 401(k) Plan or other ERISA plans provided by Company to all its employees, or (iii)other benefits mandated under state or federal law for terminated employees (such as COBRA health benefits). In the case of Flynn’s election to terminate at the end of the Initial Term or Renewal Term, Company shall reimburse Flynn for all appropriately documented expenses incurred by Flynn prior to the termination date that are otherwise reimbursable to Flynn under this Agreement or Company policy. Upon the effective date of termination of this Agreement, any unvested Restricted Shares shall lapse and Flynn shall have no further rights or privileges with respect thereto. As a condition precedent to Company’s obligations (if any) to make severance payments described in this Section6 or to provide consideration or distribute Restricted Shares to Flynn as a result of his disability or a Change of Control, Flynn shall execute and deliver to Company a General Release in the form attached hereto as Exhibit A . To the extent any such cash payment or continuing benefit to be provided is not nonqualified deferred compensation subject to Code Section409A, as determined by Company in its sole discretion, then such payment or benefit shall commence upon the first scheduled payment date immediately after the date the release is executed and no longer subject to revocation (the “Release Effective Date” ). 7. Benefits. During the term of this Agreement, Flynn will be entitled to participate in all of Company’s benefit programs for which managerial employees of Company are generally eligible (including with respect to paid time off, sick days and paid Company holidays) in accordance with the terms and conditions of such programs as the same may be amended or modified from time to time. A summary of these benefit plans is attached hereto, and incorporated herein, as Exhibit B . In addition. Flynn shall be entitled to the following paid vacation benefits, consistent with that provided to an experienced management executive such as Flynn, of four weeks per calendar year commencing with 2015, with an agreed amount of six(6) paid vacation days during the remainder of 2014. 7 8. Required Confidentiality. For so long as Flynn remains employed by Company and for a period of two(2) years after termination of his employment with Company for any reason, Flynn will not at any time, in any fashion, form or manner, either directly or indirectly, divulge, disclose, or communicate to any person, firm, corporation, partnership or other entity, in any manner whatsoever, any information of any kind, nature, or description concerning any matters affecting or relating to the business of Company, including, but not limited to, the names, identities or any other identifying information of any of Company's suppliers, customers or prospective customers or any other information concerning the business of the Company, its pricing structure for goods and services, its manner of operation, its financial history, status, margins, profits and losses and the like, its plans, or any other data of any kind, nature, or description, without regard to whether any or all of the foregoing matters would be deemed confidential or material. Flynn shall not disclose to Company or use for Company’s benefit any protected confidential information in violation of any agreement with a former employer. 9. Company Records. All books, records, files, forms, reports, accounts and documents relating in any manner to Company’s business, suppliers, customers or prospective customers, whether prepared by Flynn or anyone else, and regardless of when or how Flynn came into possession of such documents, shall be the sole and exclusive property of Company and shall be returned by immediate delivery to Company upon Flynn’s termination of employment or other association with Company for any reason, or if later discovered, upon Flynn’s obtaining knowledge of the unauthorized possession thereof. Integration. This Agreement sets forth the entire agreement between the Parties with regard to the subject matter hereof. All prior agreements, letters of intent and covenants, express or implied, oral or written, with respect to the subject matter hereof, are hereby superseded by this Agreement. This is an integrated agreement. Should the language of this Agreement conflict with any Company manual or memorandum, the language of this Agreement shall control unless the external document specifically states that it shall act as a modification of Company employment contracts and Flynn consents to this modification. Non−Assignability by Executive . This is a personal service contract which must be performed by Flynn and, as such, performance hereof may not be assigned or subcontracted without the express written consent of Company. Severability . If any provision of this Agreement is found or declared to be invalid or unenforceable by any court or other competent authority having jurisdiction, such finding or declaration shall not invalidate any other provision hereof, and this Agreement shall thereafter continue in full force and effect except that such invalid or unenforceable provision shall be interpreted and reformed in a reasonable manner by said court or competent authority having such jurisdiction; provided that, if such court or competent authority is unable or unwilling to effect such reformation, such provision shall be deemed deleted to the same extent as if it had never existed, as said court or other competent authority having jurisdiction may determine. Modification . Except as otherwise provided in this document, this Agreement may be modified, superseded, or voided only upon the written and signed agreement of both Parties. Further, the physical destruction or loss of this document shall not be construed as a modification or termination of the Agreement contained herein. 8 Acknowledgements . Each party acknowledges that he/she/it has had an adequate opportunity to read and study this Agreement, to consider it, to consult with attorneys if he/she/it has so desired. Method of Notice . Any notice required under this Agreement shall be given in writing, except as otherwise provided, as follows: Notice To Company . All notices to be given to Company shall be communicated to: Paul A. Novelly, 8235 Forsyth Boulevard, 4th Floor, Clayton, Missouri 63105; and Notice To Flynn . All notices to be given to Flynn shall be communicated to: Paul M. Flynn, 17714 Drummer Lane, Chesterfield, Missouri 63005; or in each case to such other address as a Party may identify by subsequent written notice to the other in compliance with this Agreement. Exclusive Jurisdiction, Venue . The Parties, by entering into this Agreement, submit to jurisdiction in the Circuit Court of the County of St. Louis, Missouri for adjudication of any disputes and/or claims between the parties under this Agreement. Furthermore, the parties hereby agree that the courts of St. Louis County, Missouri shall have exclusive jurisdiction over any disputes between the parties relative to this Agreement, whether said disputes sound in contract, tort, or other areas of the law. Governing Law . It is intended that this Agreement be valid and enforceable under the laws of the State of Missouri, and that the laws of Missouri shall govern the Agreement's interpretation. Counterparts; Facsimile Execution. This Agreement may be executed by the Parties on separate counterparts and all such counterparts so executed constitute one agreement binding on the Parties notwithstanding that all Parties are not signatories to the same counterpart. For purposes of this Agreement, a document (or signature page thereto) signed and transmitted by facsimile or other electronic transmission in portable document format is to be treated as an original document. The signature of any Party thereon, for purposes hereof, is to be considered as an original signature, and the document transmitted is to be considered to have the same binding effect as an original signature on an original document. At the request of any Party, any facsimile or electronically transmitted document is to be re-executed in original form by the Parties who executed the facsimile or electronically transmitted document. No Party may raise the use of a facsimile machine or computer or the fact that any signature was transmitted electronically as a defense to the enforcement of this Agreement or any amendment or other document executed in compliance with this Section. Flynn Representations and Warranties; Indemnification. No Conflict or Violation. Neither the execution and delivery of this Agreement by Flynn, nor performance by Flynn of his employment duties hereunder nor compliance by Officer with any other provision hereof will result in: (i)a breach of or default under any term, condition or provision of any agreement (including any employment, non-competition or confidentiality agreement) to which Flynn is a party or by which he is bound or affected, or an event which, with the giving of notice, lapse of time or both, would result in any such breach or default; (ii)to Flynn’s knowledge, a violation of any agreement, order, judgment, writ, injunction, decree or award to which Flynn is a party or to which he is subject, or an event which, with the giving of notice, lapse of time or both, would result in any such violation; or (iii)to Flynn’s knowledge, any person, firm or entity having the right to enjoin, rescind or otherwise prevent or impede the transactions or activities contemplated hereby, to obtain damages from Flynn or to obtain any other judicial or administrative relief as a result thereof. 9 Litigation or Proceedings. There is no litigation, investigation or other proceeding by or before any court or governmental authority or before any arbitrator pending or, to Flynn’s knowledge, threatened against or directly affecting Flynn. Flynn has not been charged with, and to his knowledge he is not under investigation with respect to, any charge which has not been resolved concerning any violation of any federal, state or local law or regulation. No judgment, order, writ, injunction, decree or assessment or other command of any court or other governmental authority or arbitrator affecting Flynn or Flynn’s assets or properties has been entered which is presently in effect. There is no action, suit, proceeding, hearing, arbitration, investigation, inquiry, complaint, charge, judgment, order or decree pending or, to Flynn’s knowledge, threatened against Flynn which challenges the validity of this Agreement or the transactions or activities contemplated hereunder. No Consent or Approval Required. No consent, approval or authorization of any person, firm or entity and no declaration, filing or registration with any governmental authority or other person, is required to be made or obtained by Flynn in connection with the execution, delivery and performance by Flynn of this Agreement. Indemnification. Flynn hereby unconditionally agrees to protect, defend, indemnify and hold harmless Company and Company’s past, present and future officers, directors, shareholders, employees, agents, attorneys and representatives, and their successors and assigns (collectively, “Company Releasees” ), from and against any and all claims, causes of action, suits, proceedings, judgments, orders, damages, decrees or injunctions, losses, penalties, amounts paid in settlement and reasonably incurred costs, expenses and fees (including reasonable attorneys’ fees and court costs) incurred, paid or sustained by Company Releasees or any of them, in each case in connection with, arising out of, based upon, relating to or otherwise involving: (i)any misrepresentation or breach of warranty by Flynn in this Agreement; or (ii)any employment, confidentiality or other restrictive agreement with any prior employer. [Signatures on following pages] 10 IN WITNESS WHEREOF and acknowledging acceptance of the foregoing, Company and Flynn affix their signatures hereto as of the date and year first written above. PAUL M. FLYNN /s/ Paul M. Flyyn Paul M. Flynn “COMPANY” FUTUREFUEL CHEMICAL COMPANY By: /s/ Paul A. Novelly Paul A. Novelly, CEO 11 EXHIBIT A TO EMPLOYMENT AGREEMENT GENERAL RELEASE This General Release ( “Release” ) is made and entered into by and between Paul M. Flynn ( “Officer” ) and FutureFuel Corp. (collectively, with its direct and indirect subsidiaries, including FutureFuel Chemical Company, “Company” ). WHEREAS, Officer’s employment with Company ended on ; 20 and WHEREAS Officer and Company wish to commemorate the agreement between them related to Officer’s separation from employment and to resolve all other matters between and among them related to the employment of Officer and his separation from employment; NOW THEREFORE, for and in consideration of the covenants and understandings set forth herein, and for other good and valuable consideration, which each party hereby acknowledges, it is agreed as follows: 1.
